Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

CC Patel LLC
d/b/a Carousel Deli and Pizzeria,

Respondent.

Docket No. C-15-3647
FDA No. FDA-2015-H-2841

Decision No. CR4519
Date: February 4, 2016
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated a $5,000 civil money penalty (CMP)
action against Respondent for unlawfully selling tobacco to minors, on three separate
occasions, and failing to verify, by means of photo identification containing a date of
birth, that the purchasers were 18 years of age or older, on three separate occasions, in
violation of the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and
its implementing regulations, 21 C.F.R. pt. 1140. During the hearing process,
Respondent failed to comply with a judicial direction regarding CTP’s discovery request.
I therefore strike Respondent’s answer and issue this decision of default judgment.

I. Procedural History
Respondent timely answered CTP’s complaint. Administrative Law Judge Margaret G.

Brakebusch issued an Acknowledgement and Prehearing Order (APHO) that set
deadlines for parties’ submissions, including the October 28, 2015 deadline to request

' The case was transferred from Judge Brakebusch to me on January 28, 2016.
that the opposing party provide copies of documents relevant to this case. Additionally,
the APHO stated that a party receiving such a request must provide the requested
documents no later than 30 days after the request.

CTP served Respondent with its request for documents on October 28, 2015. On
December 3, 2015, CTP filed a motion to compel discovery indicating that CTP had not
received a response to its request for production of documents. See 21 C.F.R. § 17.23(a).
On December 3, 2015, CTP also filed a motion to extend the deadlines. Pursuant to
Judge Brakebusch’s direction, a December 7, 2015 letter allowed Respondent until
December 22, 2015 to file a response to CTP’s motion to compel discovery. On
December 8, 2015, Judge Brakebusch issued an Order that extended the parties’ pre-
hearing exchange deadlines.

On January 4, 2016, Judge Brakebusch issued an Order that granted CTP’s motion to
compel discovery. Judge Brakebusch noted that Respondent had not filed a response to
CTP’s motion to compel discovery. In that Order, Judge Brakebusch stated that
Respondent shall comply with CTP’s request for production of documents by January 26,
2016. She further stated that:

Failure to do so may result in sanctions, including the issuance of an Initial
Decision and Default Judgment finding Respondent liable for the violations
listed in the Complaint and imposing a civil money penalty. Within five (5)
days of Respondent’s deadline to comply with discovery, CTP must file a
status report notifying me whether Respondent has complied with
discovery.

The January 4, 2016 Order also further extended the parties’ pre-hearing exchange
deadlines.

On January 28, 2016, CTP filed an updated status report advising that Respondent had
not complied with the January 4, 2016 Order. On January 28, 2016, CTP also filed a
motion to impose sanctions that asked the Administrative Law Judge to strike the
Respondent’s answer and issue a default judgment in this case.

Il. Striking Respondent’s Answer

Respondent failed to file a response to CTP’s motion to compel discovery, and to comply
with the January 4, 2016 Order compelling discovery responses to be provided by
January 26, 2016. Respondent did not comply with CTP’s discovery requests.
Respondent has not made any contact with this Court since September 24, 2015, the date
Respondent timely filed its answer and notice of appearance. Respondent’s failure to
effectively prosecute and defend actions taken over the course of the proceedings have
interfered with the orderly and speedy processing of this case, further warranting the
imposition of sanctions. See 21 C.F.R. § 17.35(a) (1)(2) and (3).

Due to Respondent’s noncompliance with the January 4, 2016 Order, I am striking
Respondent’s Answer, issuing this default decision, and assuming the facts alleged in
CTP’s complaint to be true. See 21 C.F.R. § 17.35(c) (3), 17.11(a). The harshness of the
sanctions I impose upon either party must relate to the nature and severity of the
misconduct or failure to comply, and I find the failure to comply here sufficiently
egregious to warrant striking the answer and issuing a decision without further
proceedings. See 21 C.F.R. § 17.35(b). Respondent failed to comply with the January 4,
2016 Order, nor did it provide any adequate justification for not doing so.

III. Default Decision

Striking Respondent’s answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude that default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with the orders. 21 C.F.R.
§ 17.11. Specifically:

e Respondent owns Carousel Deli and Pizzeria, an establishment that sells tobacco
products and is located at 28 John Ringo Road, Ringoes, New Jersey 08551.
Complaint § 3.

¢ CTP previously initiated a civil money penalty action, CRD Docket Number C-15-
1052, FDA Docket Number FDA-2015-H-0224, against Respondent for three
violations of 21 C.F.R. pt. 1140 within a 24-month period.” Specifically, those
violations included two violations on April 5, 2014, when Respondent sold
tobacco to a minor and failed to verify, by means of photographic identification,
that the tobacco purchaser was 18 years of age or older;* and two violations on
August 12,2014, when Respondent sold cigarettes to a minor, and failed to verify,
by means of photographic identification, that the tobacco purchaser was 18 years
of age or older. Complaint § 10; January 23, 2015 Complaint § 10.

> In this prior complaint, Respondent’s name was “C C Patel LLC / Manish Amin d/b/a
Carousel Deli and Pizzeria.”
> CTP counted the two violations on April 5, 2014, as one violation.
e The previous civil money penalty
Respondent’s authorized represen

action concluded when Vinus Patel,
tative, settled the action with CTP on

Respondent’s behalf. Ms. Patel signed an Acknowledgment Form, dated March 2,
2015 in which she “admitt[ed] that the violations . . . occurred, waiv[ed] her ability
to contest the violations in the future, and stat[ed] that she understood that the
violations may be counted in determining the total number of violations for
purposes of future enforcement actions.” The Administrative Law Judge closed
the case on March 12, 2015. Complaint § 11.

e During a subsequent inspection o:

f Respondent’s establishment conducted on April

29, 2015, at approximately 6:12 PM, FDA-commissioned inspectors documented
that “a person younger than 18 years of age was able to purchase a package of Red
Man smokeless tobacco ....” The inspectors also documented that “the minor’s
identification was not verified before the sale . . . [.]” Complaint { 1.

These facts establish that Respondent is

iable under the Act. The Act prohibits

misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The

Secretary of the U.S. Department of Hea

th and Human Services issued the regulations at

21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,22

9 (Mar. 19, 2010). The regulations prohibit the

sale of cigarettes or smokeless tobacco to any person younger than 18 years of age. 21
CFR. § 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no tobacco purchasers are

younger than 18 years of age. 21 C.F.R.

Taking the above alleged facts as true, Ri

§ 1140.14(b)(1).

espondent violated the prohibition against selling

tobacco to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on April 5,

2014, August 12, 2014, and April 29, 20

15. On those same dates, Respondent also

violated the requirement that retailers verify, by means of photo identification containing
a purchaser’s date of birth, that no tobacco purchasers are younger than 18 years of age.
21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law

that merit a civil money penalty.

CTP has requested a fine of $5,000, which is a permissible fine under the regulations. 21
C.F.R. § 17.2. Therefore, I find that a civil money penalty of $5,000 is warranted and so

order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

